Title: II. Deed of Cession as Executed, 1 March 1784
From: Virginia Delegates
To: 

 To all who shall see these presents,
          We Thomas Jefferson, Samuel Hardy, Arthur Lee and James Monroe the underwritten, delegates for the Commonwealth of Virginia in the Congress of the United States of America send Greeting
          Whereas the General Assembly of the Commonwealth of Virginia at their Sessions begun on the twentieth day of October one thousand seven hundred and eighty three passed an Act entitled “an Act to authorize the Delegates of this State in Congress to convey to the United States in Congress Assembled all the Right of this Commonwealth to the Territory North-Westward of the River Ohio" in these words following to wit
          “Whereas the Congress of the United States did by their Act of the sixth day of September in the year one thousand seven hundred and eighty recommend to the several States in the Union having claims to waste and unappropriated Lands in the Western Country a liberal Cession to the United States of a portion of their respective Claims for the common Benefit of the Union; And Whereas this Commonwealth did on the second day of January in the Year one thousand seven hundred and Eighty one yield to the Congress of the United States for the Benefit of the said States all right, Title and Claim which the said Commonwealth had to the Territory North-West of the River Ohio subject to the Conditions annexed to the said Act of Cession; And Whereas the United States in Congress Assembled have by their Act of the  thirteenth of September last stipulated the Terms on which they agree to accept the Cession of this State should the Legislature approve thereof which Terms although they do not come fully up to the propositions of this Commonwealth are conceived on the whole to approach so nearly to them as to induce this State to accept thereof in full confidence that Congress will in justice to this State for the liberal Cession she hath made earnestly press upon the other States claiming large Tracts of waste and uncultivated Territory the propriety of making Cessions equally liberal for the common Benefit and support of the Union. BE IT ENACTED by the General Assembly that it shall and may be lawful for the delegates of this State to the Congress of the United States or such of them as shall be assembled in Congress and the said delegates or such of them so assembled are hereby fully authorized and empowered for and on behalf of this State by proper deeds or Instrument in writing under their Hands and Seals to convey, transfer, assign and make over unto the United States in Congress Assembled for the Benefit of the said States all right title and claim as well of soil as jurisdiction which this Commonwealth hath to the Territory or Tract of Country within the limits of the Virginia Charter situate lying and being to the North-West of the River Ohio subject to the Terms and Conditions contained in the before recited Act of Congress of the thirteenth day of September last that is to say upon condition that the Territory so ceded shall be laid out and formed into States containing a suitable extent of Territory not less than one hundred nor more than one hundred and fifty miles square or as near thereto as circumstances will admit and that the States so formed shall be distinct Republican States and admitted members of the Fœderal Union, having the same rights of Sovereignty, Freedom and Independence as the other States—That the necessary and reasonable expences incurred by this State in subduing any British Posts or in maintaining Forts or Garrisons within and for the defence or in acquiring any part of the Territory so ceded or relinquished shall be fully reimbursed by the United States and that one Commissioner shall be appointed by Congress one by this Commonwealth and another by those two Commissioners who or a majority of them shall be authorized and empowered to adjust and liquidate the account of the necessary and reasonable expences incurred by this State which they shall judge to be comprized within the intent and meaning of the Act of Congress of the tenth of October one thousand seven hundred and Eighty respecting such expences—That  the French and Canadian Inhabitants and other Settlers of the Kaskaskies, St. Vincents and the neighbouring Villages who have professed themselves Citizens of Virginia shall have their possessions and Titles confirmed to them and be protected in the enjoyment of their rights and liberties—That a quantity not exceeding one hundred and fifty thousand Acres of Land promised by this State shall be allowed and granted to the then Colonel now General George Rogers Clarke and to the Officers and Soldiers of his Regiment who marched with him when the Posts of Kaskaskies and St. Vincents were reduced and to the Officers and Soldiers that have been since incorporated into the said Regiment to be laid off in one Tract the length of which not to exceed double the breadth in such place on the North-West side of the Ohio as a Majority of the Officers shall choose and to be afterwards divided among the said Officers and Soldiers in due proportion according to the Laws of Virginia. That in case the quantity of good Lands on the South-East side of the Ohio upon the Waters of Cumberland River and between the Green River and Tenessee river which have been reserved by Law for the Virginia Troops upon Continental establishment should from the North Carolina Line bearing in further upon the Cumberland Lands than was expected prove insufficient for their legal Bounties the deficiency should be made up to the said Troops in good Lands to be laid off between the Rivers Scioto and little Miami on the North-West side of the River Ohio in such proportions as have been engaged to them by the Laws of Virginia—That all the Lands within the Territory so Ceded to the United States and not reserved for or appropriated to any of the beforementioned purposes or disposed of in Bounties to the Officers and Soldiers of the American Army shall be considered as a common fund for the use and benefit of such of the United States as have become or shall become Members of the Confederation or Fœderal Alliance of the said States Virginia inclusive according to their usual respective proportions in the general charge and expenditure and shall be faithfully and bona fide disposed of for that purpose and for no other use or purpose whatsoever. PROVIDED that the Trust hereby reposed in the delegates of this State shall not be executed unless three of them at least are present in Congress.” AND WHEREAS the said General Assembly by their Resolution of June sixth one thousand seven hundred and Eighty three had constituted and appointed us the said Thomas Jefferson, Samuel Hardy, Arthur Lee and James Monroe delegates to represent the said Commonwealth in Congress  for one Year from the first Monday in November then next following, which resolution remains in full force Now therefore Know Ye that we the said Thomas Jefferson, Samuel Hardy, Arthur Lee and James Monroe by virtue of the power and authority committed to us by the Act of the said General Assembly of Virginia before recited, and in the name and for and on behalf of the said Commonwealth do by these presents convey, transfer, assign and make over unto the United States in Congress Assembled for the Benefit of the said States Virginia inclusive all right, title and claim as well of soil as of jurisdiction which the said Commonwealth hath to the Territory or tract of Country within the limits of the Virginia Charter, situate, lying and being to the North-West of the River Ohio, to and for the uses and purposes and on the Conditions of the said recited Act. IN TESTIMONY whereof we have hereunto subscribed our names and affixed our Seals in Congress the first day of March in the Year of our Lord one thousand seven hundred and Eighty four and of the Independence of the United States the Eighth.
          
            
              Sign’d, Sealed and Delivered
            
            
              in presence of th: jefferson
            
            
               chas thomson s. hardy
            
            
               henry remsen jr. arthur lee
            
            
               benjn. bankson junr. jas. monroe
            
          
        